Name: Council Decision 2011/312/CFSP of 26Ã May 2011 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  international security
 Date Published: 2011-05-27

 27.5.2011 EN Official Journal of the European Union L 140/55 COUNCIL DECISION 2011/312/CFSP of 26 May 2011 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 25 November 2005, the Council adopted Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1). (2) On 12 May 2010, the Council adopted Decision 2010/274/CFSP (2) amending Joint Action 2005/889/CFSP and extending it until 24 May 2011. (3) On 16 February 2011 the Political and Security Committee (PSC) endorsed recommendations on the Strategic Concept for Common Security and Defence Policy (CSDP) training of PA border and crossing management staff for Gaza crossings. (4) EU BAM Rafah should be further extended from 25 May 2011 until 31 December 2011 on the basis of its current mandate. (5) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 25 May 2011 to 31 December 2011, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is hereby amended as follows: 1. In Article 2, second paragraph, the following point shall be added: (d) assist EUPOL COPPS in its additional tasks in the area of training of PA border and crossing management staff for Gaza crossings.. 2. Article 10(1) shall be replaced by the following: 1. The PSC shall exercise, under the responsibility of the Council and the HR, political control and strategic direction of the mission. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon a proposal from the HR, and to amend the OPLAN. It shall also include powers to take subsequent decisions regarding the appointment of the Head of Mission. The powers of decision with respect to the objectives and termination of the mission shall remain vested in the Council.. 3. Article 13(1) shall be replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mission for the period from 25 May 2011 to 31 December 2011 shall be EUR 1 400 000.. 4. In Article 16, the second paragraph shall be replaced by the following: It shall expire on 31 December 2011.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 25 May 2011. Done at Brussels, 26 May 2011. For the Council The President MARTONYI J. (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 119, 13.5.2010, p. 22.